EDWARDS,* Circuit Judge
(dissenting on one issue):
For the reasons set forth in my dissenting opinion in Kiser, et al. v. Huge, et al. and United Mine Workers of America Welfare & Retirement Fund of 1950, 170 U.S.App.D.C. 407, 517 F.2d 1237 (No. 73-1393, Aug. 5, 1974). I dissent from that portion of the remand which would instruct or allow the District Judge to order pensions for any claimant with less than five years of signatory service.
On all other issues I join the opinion of the court.

 Sitting by designation pursuant to 28 U.S.C. § 291(a).